Title: From Louisa Catherine Johnson Adams to George Washington Adams, 4 February 1818
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 4 Feby. 1818.
				
				My journal does most assuredly take a considerable portion of my time, my dear George, but that is not the reason of my not having written to you so often as you seem to have expected—I need not tell you who know me so well, that I am apt to fret under disappointments, and more particularly when they proceed from those whose interests are so deeply connected with my happiness, and that it requires time to allay the unpleasant feelings thus excited; were I to write while under their influence my Letters could afford neither pleasure or satisfaction, and timely reflection has saved both you and myself from unavailing uneasiness—Independent of this circumstance the manner in which you answered my last Letter, led me to imagine that my correspondence or remarks were of little importance to one who evidently exulted in an imagined superiority, and I thought I had better relinquish the prospect of improvement which no doubt would have accrued to me, than teaze you with nonsense that could be of no advantage—I hope these reasons will satisfy you as to the cause of my silence and that you will feel their weight and importance—Weddings are seldom gay things in themselves though generally foreruners of pleasure and amusement—Among the marriages you do not mention Miss Waterhouse who I understood was engaged to Mr. W. How do you like the youngest I am told she is pretty & amicable!Every post brings us flattering news from your Brothers—John over-leaps every barrier by a well understood ambition and suffers nothing to pass him—he will I have no doubt shine forth some of these days a bright constellation—Charles is likewise highly commended—And I hope will not sacrifice real opportunity of acquirement for trifling and promiscuous reading which though in some points of view beneficial has a tendency to warp the judgement and incapacitates us from close application by producing an appetite for variety difficult to appease—I wish you well through your examination if it has not already taken place and once launched on the stormy ocean of a College life, I trust you will call forth all the energy of character so vitally necessary, to guard you against the manifold-dangers which will assail you in every form of temptation—Imagine me near you in the moment of trial, and fancy you see the burning blush of shame, and indignation, beaming on my Cheek should you sink into vice, or ever run into error, and let me have the delightful idea of knowing, that this thought preserved you good and virtuous, and insured you the respect and Love of Your Mother
				
					L. C. Adams
				
				
					I shall be very happy to have the North American Review—Present my Compliments to Pret. Kirkland likewise to Mr & Mrs Gilman—Mr King speaks highly of Mr Pray—
				
			